DETAILED ACTION
Status of Application
Applicant’s arguments filed on October 30, 2020 have been fully considered but they are not persuasive. Claim 1 has been amended. Claim 4 has been cancelled. Claims 9-11 have been added. Claims 1-3 and 5-11 remain pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (US 2016/0016695 A1, hereinafter Pereira) in view of Takagaki et al. (US 5,352,043 A, hereinafter Takagaki).
Regarding claim 1, Pereira teaches a flexible container comprising:
(A) a front panel (22), a rear panel (24), a first gusseted side panel (18), and a second gusseted side panel (20), the gusseted side panels adjoining the front panel and the rear panel along peripheral seals (41) to form a chamber;
(B) each peripheral seal having

(ii)    a bottom tapered seal inner edge (b-TSIE) (paragraph 40 and Fig. 1-inner edge of peripheral seal 41 defined within bottom section I/bottom portion 49) extending from the BSIE bottom end;
(iii)    a top tapered seal inner edge (t-TSIE) (paragraph 40 and Fig. 1-inner edge of peripheral seal 41 defined within tapered transition section III/tapered transition portion 48) extending from the BSIE top end to a neckpoint (30); and
wherein each BSIE top end has a top point (top end of body section II/body portion 47); and
a plane containing all four BSIE top points defines a lower container volume, the lower container volume is at least 51% of a total volume of the flexible container (Fig. 1) (paragraphs 31-115 and Fig. 1-6).
Pereira fails to teach the t-TSIE having a length that is at least 1.1 times greater than a length of the BSIE (in mm). Takagaki teaches an analogous self-supporting container having peripheral seals that form a chamber, wherein each peripheral seal includes a top tapered seal inner edge (46). Takagaki further teaches that it is known and desirable in the prior art to form the top tapered seal inner edge over all parts of the peripheral seals or on only part of the peripheral seals, such as in the upper 30% or more or the upper 40% or more of the peripheral seals, in order to enhance the stiffness of the self-supporting bag (column 8 lines 3-55).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Pereira by configuring the top tapered seal inner edges to extend along 30% or 40% or more of each of the peripheral seals, such that the top tapered seal inner edges has a length that is at least 1.1 times greater than a length of the body seal inner edge, as suggested by Takagaki, in order to enhance stiffness of the self-supporting bag. Additionally, as the general conditions of the claim are disclosed in the prior art and as the length of the top tapered seal inner edge is a variable which achieves a recognized result (i.e., enhances stiffness of a self-supporting bag), one of ordinary skill in the art at the time the invention was made would have further found such a modification obvious, as it has been held that discovering an optimum or workable range or discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05).
Regarding claim 2, Pereira as modified by Takagaki teaches the container of claim 1 above, wherein the length of the t-TSIE is from 1.1 to 10 times greater than the length of the BSIE (see rejection of claim 1 above). 
Regarding claim 3, Pereira as modified by Takagaki teaches the container of claim 2 above, wherein the flexible container comprises four BSIE’s and each BSIE has a respective t-TSIE extending from the BSIE top end (Pereira: Fig. 1). 
Regarding claim 5, Pereira as modified by Takagaki teaches the container of claim 1 above, wherein the container comprises a handle (Pereira: paragraph 44 and Fig. 1 and 3-5). 
Regarding claim 6, Pereira as modified by Takagaki teaches the container of claim 1 above, wherein the container comprises a top handle (12) and a bottom handle (14) (Pereira: paragraph 44 and Fig. 1 and 3-5). 
Regarding claim 9, Pereira as modified by Takagaki teaches the container of claim 1 above, wherein the container has an aspect ratio from 2:1 to 3:1 (Pereira: Fig.1). 
Regarding claims 10 and 11, Pereira teaches a flexible container comprising:
(A) a front panel (22), a rear panel (24), a first gusseted side panel (18), and a second gusseted side panel (20), the gusseted side panels adjoining the front panel and the rear panel along peripheral seals (41) to form a chamber, a portion of each panel terminating at a neck (Fig. 1);
(B) each peripheral seal having
(i)    a body seal inner edge (BSIE) (Fig. 1-inner edge of peripheral seal 41 defined within body section II/body portion 47) with a bottom end and an opposing top end,
(ii)    a bottom tapered seal inner edge (b-TSIE) (paragraph 40 and Fig. 1-inner edge of peripheral seal 41 defined within bottom section I/bottom portion 49) extending from the BSIE bottom end; and
(iii)    a top tapered seal inner edge (t-TSIE) (paragraph 40 and Fig. 1-inner edge of peripheral seal 41 defined within tapered transition section III/tapered transition portion 48) extending from the BSIE top end to the neck (30); and 
wherein each BSIE top end has a top point (top end of body section II/body portion 47); and

Pereira fails to teach the t-TSIE having a length that is from 1.1 to 10 times greater than a length of the BSIE (in mm). Takagaki teaches an analogous self-supporting container having peripheral seals that form a chamber, wherein each peripheral seal includes a top tapered seal inner edge (46). Takagaki further teaches that it is known and desirable in the prior art to form the top tapered seal inner edge over all parts of the peripheral seals or on only part of the peripheral seals, such as in the upper 30% or more or the upper 40% or more of the peripheral seals, in order to enhance the stiffness of the self-supporting bag (column 8 lines 3-55).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Pereira by configuring the top tapered seal inner edges to extend along 30% or 40% or more of each of the peripheral seals, such that the top tapered seal inner edges has a length that is 1.1 to 10 times greater than a length of the body seal inner edge, as suggested by Takagaki, in order to enhance stiffness of the self-supporting bag. Additionally, as the general conditions of the claim are disclosed in the prior art and as the length of the top tapered seal inner edge is a variable which achieves a recognized result (i.e., enhances stiffness of a self-supporting bag), one of ordinary skill in the art at the time the invention was made would have further found such a modification obvious, as it has been held that discovering an optimum or workable range or discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pereira in view of Takagaki, as applied to claim 6 above, and further in view of Wilkes et al (US 2011/0069908 A1, hereinafter Wilkes).
Regarding claim 7, Pereira as modified by Takagaki teaches the container of claim 6 above, but fails to teach the top handle being a stand-up top handle. Wilkes teaches an analogous flexible container comprising a top handle and a bottom handle and further teaches that it is known in the prior art to configure the top handle as a stand-up top handle such that the top handle can be easily grasped when the container is in a filled, expanded and upright configuration (paragraph 3 and Fig. 2).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pereira by alternatively configuring the top handle as a stand-up top handle, as taught by Wilkes, in order to position the handle such that it can be easily grasped when the container is in a filled, expanded and upright configuration. 
 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pereira in view of Takagaki, as applied to claim 1 above, and further in view of Bhattacharjee et al. (US 2013/0177265 A1, hereinafter Bhattacharjee).
Regarding claim 8, Pereira as modified by Takagaki teaches the container of claim 1 above, but fails to teach each t-TSIE being a top arcuate tapered seal inner edge (t-ATSIE) having a radius of curvature, Rc, from 1.0 mm to 300 mm. Bhattacharjee teaches an analogous flexible container comprising a peripheral seal (122) including a first edge (128), a second edge (130) and curved seal (132) there between, wherein the curved seal defines an inner arc having a radius of curvature. Bhattacharjee teaches 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Pereira by configuring each of the t-TSIE to comprise a top arcuate tapered seal inner edge (t-ATSIE) having a radius of curvature, Rc, from 1.0 mm to 300 mm, as taught and suggested by Bhattacharjee, as curved seals have been shown in the prior art to be both desirable and beneficial (as described above). 
Response to Arguments
Applicant's arguments filed October 30, 2020 have been fully considered but they are not persuasive. 
Applicant’s argument that the prior art of record fails to teach the t-TSIE having a length that is at least 1.1 times greater than a length of the BSIE, is not persuasive. 
The prior art of record was not intended to teach the t-TSIE having a length that is at least 1.1 times greater than a length of the BSIE where the t-TSIE extends to a neck point as the argued limitation is a new limitation not presented in the previously examined claims. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINA K ATTEL/Examiner, Art Unit 3734        

/JES F PASCUA/Primary Examiner, Art Unit 3734